Citation Nr: 0529844	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  96-29 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for a hemorrhoids 
disability.

2.  Entitlement to an increased rating for chronic sinusitis 
with allergic rhinitis, currently rated as 10 percent 
disabling.

3.  Entitlement to service connection for a chronic headache 
disability, to include as secondary to service-connected 
chronic sinusitis with allergic rhinitis.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for Meniere's disease 
disability, to include as secondary to service-connected 
chronic sinusitis with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to July 1967.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of the Department of Veterans Affairs (VA Regional Office 
(RO) in Waco, Texas.  The veteran testified at an RO hearing 
in December 1995.  The veteran also testified at a Board 
videoconference hearing in July 2005.  This case was 
previously before the Board and was remanded in February 
2005.

The issues of entitlement to service connection for Meniere's 
disease disability, to include as secondary to the veteran's 
service-connected chronic sinusitis with allergic rhinitis, 
and entitlement to service connection for a left hip 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as hemorrhoids, is productive of no more than 
mild or moderate hemorrhoids.

2.  The veteran's service-connected disability, described for 
rating purposes as chronic sinusitis with allergic rhinitis, 
is productive of congestion, discharge, and headaches with 
infrequent purulent discharge.

3.  The veteran is currently service-connected for a chronic 
sinusitis disability which includes chronic sinus headaches.

4.  A chronic headache disability, separate from the 
veteran's service-connected sinus headaches, was not 
manifested during the veteran's active duty service or for 
many years after separation from service, nor is any 
separate, chronic headache disability otherwise related to 
such service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 0 percent for hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 7336 (2004).

2.  The requirements for a rating in excess of 10 percent for 
chronic sinusitis with allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.97, Diagnostic Code (DC) 6510 (2004).

3.  A chronic headache disability (separate from the 
veteran's service-connected sinus headaches) was not incurred 
or aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the March and September 2003 letters, VA informed 
the appellant of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the letters, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The March 2003 letter advised the appellant 
to tell the VA about any additional information or evidence 
that he wanted the VA to try to get for him and the September 
2003 letter also advised the appellant to inform the RO of 
any other evidence or information that would support his 
claim.  The Board finds that these documents, when taken 
together, fulfilled VA's duty to notify, including the duty 
to notify the veteran to submit any pertinent evidence in his 
possession, and that any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the veteran has 
been afforded several VA examinations, the Board finds that 
the record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.



Analysis

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants a 
higher disability rating.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Hemorrhoids

The veteran's service-connected hemorrhoids disability is 
currently rated by the RO under Diagnostic Code 7336.  
Diagnostic Code 7336 dictates that mild or moderate 
hemorrhoids warrant a noncompensable rating and large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent occurrences, warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 7336 (2004).

An April 1991 VA examination report shows no evidence of 
hemorrhoids on physical examination.  A March 1994 VA 
examination report shows that the veteran complained of 
rectal bleeding.  On physical examination of the digestive 
system, hemorrhoids were not noted.  A March 1996 VA 
examination report shows that the veteran reported occasional 
rectal bleeding but denied any soiling, fecal incontinence or 
diarrhea.  There was no history of tenesmus.  He was not 
dehydrated or malnourished.  There was no gross evidence of 
anemia and no history of fecal leakage.  He reported having 
problems with hemorrhoids if he did not use his 
suppositories.  On clinical examination, a barium enema 
showed no colonic lesions.  There was mild spasticity of the 
large colon.  The diagnosis was benign internal hemorrhoids.  
A July 1997 VA examination report shows that the veteran 
complained of severe hemorrhoid pain.  On examination, there 
were no external hemorrhoids and no discernible swelling was 
noted.  A two-inch perianal surgical scar was present and a 
small fistula opening at the anal verge was present.  Digital 
examination revealed no palpable internal hemorrhoids, 
masses, or tenderness.  A June 2003 VA examination report 
shows that the veteran complained of painful hemorrhoids.  
The veteran stated that he had bleeding but no thrombosis.  
On physical examination, there was no evidence of fecal 
leakage, no evidence of bleeding and no hemorrhoids found.

After reviewing the evidence of record, the Board finds no 
evidence of large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent occurrences.  
Thus, there is no basis for a compensable rating for the 
veteran's hemorrhoids disability.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Sinusitis with Allergic Rhinitis

The Board notes that during the pendency of the veteran's 
appeal, VA promulgated new regulations for the evaluation of 
the disabilities of the respiratory system, including 
diseases of the nose and throat, effective October 7, 1996.  
61 Fed. Reg. 46,727 (1996).

Prior to October 7, 1996, Diagnostic Codes 6510 through 6514 
for sinusitis all applied the same schedular criteria.  A 10 
percent evaluation contemplated a showing of moderate 
symptomatology with discharge or crusting or scabbing, 
infrequent headaches.  In order to warrant an assignment of a 
30 percent evaluation, the claimant would have to show severe 
symptomatology with frequently incapacitating recurrences, 
severe and frequent headaches with purulent discharge or 
crusting reflecting purulence.  A 50 percent rating is 
assigned for postoperative sinusitis, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage or severe symptoms after repeated operations.  38 
C.F.R. § 4.97, Diagnostic Code 6510 (1996).

Under the applicable criteria in effect from October 7, 1996, 
an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or, three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting occurs.  For a 30 percent evaluation, the claimant 
must be shown to have three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non- 
capacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  
Assignment of a 50 percent evaluation is warranted on a 
showing of symptomatology following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendments discussed 
above have a specified effective date without provision for 
retroactive application, the amendments may not be applied 
prior to their effective date.  As of the effective date, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

An April 1991 VA examination report shows that the veteran 
complained of sinusitis.  On physical examination there was 
no particular congestion of the nose.  The turbinates were 
not enlarged, the mucosa was not congested and there was 
minimal discharge.  The diagnosis was sinusitis with nasal 
allergy.  An April 1992 VA examination report shows that the 
veteran complained of nasal congestion with no purulent 
discharge.  No ear, nose or throat disease was found on 
physical examination.  A March 1994 VA examination report 
shows that the veteran complained of nasal congestion with no 
discharge.  A CT report showed mild thickening of the 
maxillary membranes and ethmoid.  On physical examination, 
the veteran had a normal external nose.  His nasal vestibule 
was wet and congested.  There was a small ulcer on the right 
lateral nasal vestibule wall.  His septum was normal as was 
the floor of the nose, the inferior meatus and the inferior 
turbinates.  The middle meati and middle turbinate were 
congested.  The spheno-ethmoidal recess, olfactoray area and 
superior turbinates were all congested as well.  There was 
mucosal thickening in the maxillary and ethmoid areas.  The 
diagnosis was allergic rhinitis with obstructive anatomy 
involving the osteo-meatal complex.  A separate March 1994 VA 
examination report notes that the veteran complained of 
chronic nasal congestion and occasional headaches with nasal 
congestion.  On examination, the veteran's nasal passages and 
turbinates were dry.  There was no particular engorgement or 
congestion of the turbinates.  The mouth and throat were 
clear.  The diagnosis was chronic sinusitis and allergic 
rhinitis.

A March 1996 VA examination report shows that on physical 
examination, the veteran's external nose was normal and there 
was no evidence of scarring, crusting or ulceration.  The 
nasal cavities showed that the septum was slightly injected 
with moderate clear mucoid discharge and some mucoid 
crusting.  There was no evidence of ulceration.  There was 
clear mucoid discharge on the nasal floor.  The internal 
meatus was free of foreign bodies.  The inferior turbinate 
was slightly hypertrophic with clear mucoid discharge that 
was slightly pale in color.  The internal meatus was free of 
polyps and had a clear mucoid discharge.  The middle 
turbinate was slightly injected with mucoid crusting.  The 
sphenoethmoidal recess showed a slightly congested mucous 
membrane with clear mucoid discharge.  The olfactory area was 
free of polyps, and there were no abnormal areas noted.  The 
superior turbinate was slightly hypertrophic as well, with 
slightly clear mucoid discharge.  The paranasal sinuses had 
slight tenderness on pressure over the maxillary sinus area.  
X-ray reports of the sinuses showed no abnormalities of the 
frontal and maxillary sinuses.  The diagnosis was history of 
sinusitis.  The veteran underwent a VA examination in June 
2003.  He reported severe sinusitis with purulent yellow to 
green discharge, dyspnea and headaches.  On physical 
examination, there was no nasal obstruction but there was 
erythema and tenderness in maxillary and ethmoid sinuses with 
purulent discharge.  The diagnosis was chronic sinusitis.

In summary, the medical evidence of record shows that the 
veteran's sinusitis is consistently manifested by congestion, 
discharge, and headaches.  Purulent discharge was only found 
on the June 2003 VA examination report.  Thus, the Board 
finds that a 10 percent disability rating accurately captures 
the extent and severity of the veteran's sinus disability.  
However, there is absolutely no evidence of severe 
symptomatology with frequently incapacitating recurrences, 
severe and frequent headaches with purulent discharge or 
crusting reflecting purulence or three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- capacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting to warrant a rating in excess of 10 percent under 
either the old or new rating criteria.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection

Chronic headache disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.

The veteran's service medical records show no evidence of 
complaints or diagnosis of a chronic headache disability.  
Additionally, the veteran's post-service medical records show 
no evidence of a chronic headache disability, other than 
occasional sinus headaches.  The Board notes that the March 
1996 VA examination report states that the veteran's 
headaches are associated with his sinus infections.  There is 
no medical evidence of any headache disability separate from 
the veteran's sinus headaches.  The Board also notes that the 
veteran is already compensated for his sinus headaches as 
they are considered a symptom of his service-connected 
sinusitis with allergic rhinitis.  At this point the Board 
notes that the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited. 
38 C.F.R. § 4.14.  A claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  As there is no medical 
evidence of a chronic headache disability separate from his 
sinus headaches which are a symptom of his service-connected 
sinusitis disability, service connection for a chronic 
headache disability is not warranted.

ORDER

Entitlement to increased ratings for the service-connected 
hemorrhoids disability and chronic sinusitis with allergic 
rhinitis is not warranted.  Entitlement to service connection 
for a chronic headache disability is not warranted.  To this 
extent, the appeal is denied.


REMAND

The veteran has applied for entitlement to service connection 
for a left hip disability and for Meniere's disease 
disability, to include as secondary to chronic sinusitis with 
allergic rhinitis.  The Board initially notes that the 
veteran's service medical records include a reference to left 
hip pain in 1967.  Moreover, post-service medical records 
reflect complaints of left hip pain which the veteran relates 
to his active duty service.  In light of this evidence, the 
Board believes that a VA medical examination and opinion is 
necessary to determine if the veteran currently suffers from 
a left hip disability and, if so, if it is etiologically 
related to his active duty service.

The Board also notes that the veteran alleges that he 
currently suffers from Meniere's disease which is related 
either to his active duty service or to his service-connected 
chronic sinusitis with allergic rhinitis.  The veteran's 
current medical records reflect that he has consistently 
reported the symptoms of tinnitus, vertigo and hearing loss 
and has been diagnosed with labyrinthitis.  Therefore, the 
Board believes that a VA medical examination is necessary to 
determine if the veteran currently suffers from Meniere's 
disease and, if so, if it is etiologically related to his 
active duty service or his service-connected chronic 
sinusitis with allergic rhinitis.

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for an examination for the purpose of 
ascertaining the nature and etiology of 
any current left hip disability.  The 
claims file must be made available to the 
examiner and reviewed in connection with 
the examination.  The examiner should 
perform any medically indicated special 
testing, and any current left hip 
disorders should be reported.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether any left hip 
disability found on examination is at 
least as likely as not (a 50% or higher 
degree of probability) etiologically 
related to the veteran's active duty 
service.  A detailed rationale should be 
provided for all opinions.

2.  The RO should schedule the veteran 
for an examination for the purpose of 
ascertaining the nature and etiology of 
any current Meniere's disease disability.  
The claims file must be made available to 
the examiner and reviewed in connection 
with the examination.  The examiner 
should perform any medically indicated 
special testing.  After reviewing the 
record and examining the veteran, the 
examiner should provide an opinion as to 
whether the veteran currently suffers 
from Meniere's disease and, if so, if the 
Meniere's disease is at least as likely 
as not (a 50% or higher degree of 
probability) etiologically related to the 
veteran's active duty service or to his 
service-connected chronic sinusitis with 
allergic rhinitis disability.  A detailed 
rationale should be provided for all 
opinions.

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to include all newly 
received evidence) and determine if the 
benefits sought can be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JASON R. DAVITIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


